Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 1 of 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

RALPH_L. DOUROS

 

 

(in the space above enter the full naine(s) of the plaintiff(s)}

 

- against -
SANTANDER BANK, N.A. COMPLAINT
SCOTT POWELL, SANTANDER, N.A. CEO Jury Trial: EX¥Yes 1 No

 

—DOVENMUEBHLE MORTGAGE, INC (check one)
TARA KOZAK. OFFICE MANAGER --
__....... NANTANDER READING OFFICE _
_KEVIN MAYERS, SANTANDER AUTH-.
GRIZED SIGNER

 

 

 

 

(in the space above enter the full name(s) of the defendani{s}. Ifyou
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the abeve caption must be identical to those contained in
Part I. Addresses should not be included here.)

I. Parties in this complaint:
A. List your name, address and telephone number. If you are presently in custody, include your identification

mumnber and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

 

 

 

Plaintiff Name RALPH L. DOUROS
Street Address 39 PARK RD.
County, City --BERKS-CO., BOTERTO WIN
State & Zip Code PA 19512
Telephone Number 484-5 74-3180

 

Rev, 10/2009
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 2 of 11

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where cach defendant can be
served, Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. 1 Name SANTANDER BANK,.N.A.
Street Address 450 PENN ST,
County, City BERKS COUNTY, READING
State & Zip Code PENNSYLVANIA, 19602

Defendant No.2 Name _SCOTT POWELL, SAMAR HE Res At} )

Street Address 75 STATE ST.
County, City SUFFOLK, BOSTON
State & Zip Code MASSACHUSETTS, 02109

 

 

 

 

 

 

 

Defendant No. 3 Name DOVENMUEHLE MORTGAGE INC,
Street Address. ] CORPORATE DR
County, City LAKE, LAKE ZURICH

State & Zip Code TLLINOIS, 60( 47-8945

 

0.
Defendant No. 4 Name "TARA KOZAK, OFFICE MANAGER,SANTANDER

Street Address 450 PENN ST.
County, City BERKS, READING

State & Zip Code PENNSYLVANIA, 19602

 

 

TE Basis for Jurisdiction:

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § I331,a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C, 3
1332, a case in which a citizen of one stale sucs a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenslup case.

A. What is the basis for federal court jurisdiction? (check all that apply}
K Federal Questions Q Diversity of Citizenship
B. if the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or weaty right is at

issue? VIOLATION OF AMENDMENT V, PERSON RIGHT TO DUE PROCESS;
AND AMENDMENT VII, PRESERVE RIGHT TO TRIAL BY JURY; AND

AMENDMENT XIV, RIGHT TO DUE PROCESS AND EQUAL PROTECTION
OF THE LAWS(SECTION 1).

 

 

Rev, 10/2008 2.
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 3 of 11

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below arc identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. Name KEVIN MAYERS, AUTHORIZED SANTANDER gIGNER

Street Address 450 PENN ST.
County, Ciy BERKS, READING
State & Zip Code _ PENNSYLVANIA. 19602

 

Defendant No. Name JUDICIARY, COMMONWEALTH OF PA., SUPREME CRT
Street Address 601 COMMONWEALTH AVE, #4500
County, Ciy DAUPHIN, HARRISBURG
State & Zip Code PENNSYLVANIA, 17106-2575

 

 

 

Rev, 10/2009 -2A
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 4 of 11

Cc If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?
Plaintif{(s) state(s) of citizenship N/A
Defendant(s) state(s) of citizenship NA

TE. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim ina

separate paragraph. Attach additional sheets of paper as necessary.
A. Where did the events giving rise to your claim(s) occur? IN BERKS COMMON PLEAS CRT.,
IN PENNSYLVANIA SUPERIOR CRT. AND IN PENNSYLVANIA SUPREME

CRT,
B. What date and approximate time did the events giving rise to your claim(s) occur? FROM NOVEMBER, |
1, 2018, THE DATE OF FILING OF THE THEN PLAINTIFFS AND NOW DEFENDANTS |

COMPLAINT IN MORTGAGE FORECLOSURE IN BERKS COMMON PLEAS UNTIL
THE DATE OF THIS FEDERAL COMPLAINT AS SIGNED ON PAGE 6 HERETO,

 

 

 

cma | (C~— Faets: ON-THE AFORESAID DATE DEFENDANTS DID IMPROPERLY AND
rapoered | TL EGALLY FILE WITH THE COURT AN ABSOLUTELY BOGUS COMPLAINT

WHICH THEY WERE NOT ABLE TO PROVE IN ANY COURT OF THE PENN-

 

 

VANIA COMMONWEALTH. THE DEFENDANTS APPEARED TO ACCEPT THE
FOLLY OF THEIR WAYS AND EVENTUALLY FILED A PRAECIPE TO WITHDRAW

THEIR COMPLAINT , NOT EVEN ONE OF THE COURTS OF THE COMMON-
WEALTH WOULD ACKNOWLEDGE THIS UNCONSCIONABLE, VILE AND

 

 

whodié | JT. OQWEST POSSIBLE EXAMPLE OF EARTH

™" | WOULD ANY LENDER FORECLOSE ON A MORTGAGE CONTRACT WHICH

 

 

WAS PAID UP TO DATE WITH NO ENFORCEABLE ARREARAGES?{HE
ABOVE CAPTIONED PLAINTIFF UNEQUIVICALLY PROVED OVER AND
OVER IN ALL PA. COURTS THAT HE WAS CORRECT AND THAT HIS

 

 

anyone COUNTERCLAIM WAS RIGHT AND JUST. FURTHER, ABOVE CAPTIONED
else DEFENDANTS WERE PERMITTED TO FLAGRANTLY DISREGARD TIME

 

 

involved?
ALLOWED BY SUPREME COURT RULE TO FILE MOTION TO QUASH IN

PA. SUPERIOR COURT, TWENTY-SEVEN DAYS PAST THE DUE DATEOF
MAY 20, 2019. YET, WHEN ABOVE CAPTIONED PLAINTIFF'S PETITION

TO THE PA. SUPREME COURT WAS RETURNED DUE TO UNTIMELYNESS

 

 

whoese | § ATD PLAINTIFF WAS FORCED TO THEN FILE A NUNC PRO TUNC PETITI-

saw what

hapeenet? | ON WHICH WAS OF COURSE ALMOST IMMEDIATELY DENIED BY SAID

 

 

COURT.

Rev. 10/2009 ~3-
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 5 of 11

TL N TEN TIONLY LEFT BLAN FE
+ NO

 
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 6 of 11

 

[y¥. injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,

you required and received. INJURIES ARE OBVIOUS MENTAL AND EMOTIONAL.
PLAINTIFF CAN NOT SLEEP WITHOUT KNOWN HIGH DOSE SLEEPING
MEDICATION. FURTHER, PLAINTIFF IS QUITE SURE THAT VASCULAR
DISEASE WAS PRECIPITATED BY DEFENDANT'S INGLORIOUS, VICIOUS
AND UNRELENTING ATTACKS. IN CONJUNCTION WITH FACTS STATED
IN PAGE NUMBER 3 ABOVE, THE APEARANCE OF DUE PROCESS DOES
NOT EVEN FOR A FLEETING MILISECOND DOES NOT EVEN REMOTELY
CONSIST OF OR HAVE ANY RESEMBLANCE TO SAID PROCESS. THE LOW-
ER COURT HAVING STATED THAT PLAINTFF TWICE FAILED TO APPEAR IS

FALSE AND PERHAPS THE FIGMENT OF IMAGINATION. TWO ORDERS WERE

ISSUED TO DISCUSS "CASE STATUS" AFTER NOTICE OF APPEAL TO SUP-
ERIOR WAS FILED. NEVER WAS THEIR AN ORDER TO ARGUE PRELIMINARY
Relief: OBJECTIONS.

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and

the basis for such compensation.

CAN SURELY BE THE MAXIMUM ALLOWED UNDER STATUTE. IN ADD.

ITION, THOSE RESPONSIBLE FOR THE COMMISION OF FELONIOUS ACTS
AGAINST PLAINTIFF MUST BE HELD ACCOUNTABLE AND SERVE THEIR
REQUIRED PENANCE. FURTHER, PLAINTIFF BELIEVES THAT A SMALL
YET ACCEPTABLE COMPENSATION WOULD BE THE ISSUANCE OF A
PAID-UP IN FULL MORTGAGE CONTRACT.

 

 

 

 

 

 

 

 

Rev, 10/2009 -5-
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 7 of 11

I declare under penalty of perjury that the foregoing is true and correct.

Signed this 25 THlay of _ JUNE ,2020

Signature of Plaintiff
Mailing Address 39 PARK

BOYERTOWN, PA. 19512

 

Telephone Number 484-574-3180

Fax Number (if you have one)

E-mail Address _rdouros42@gmail.co
(internet not yet available at this loc.)

 

Note: Ali plainufs named im the caption of the complaint must date and sign the complaimt. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

Por Prisoners:
I declare under penaity of perjury that on this day of , 20 , Lam delivering

this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the
Eastern District of Pennsyivamia.

Signature of Plarmaff:

 

Inmate Number

 

Fev. 10/2009 - 6 -

 
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 8 of 11

CERTIFICATE OF COMPLIANCE

I Certify that this filing complies with the provisions of the Case Records Public
Access Policy of the Unified Judicial System of Pennsylvanidthat require filing
confidential information and documents differently than non-confidential
information and documents.

(ar A5 AdRe BY: 42Ado ol Pores
V Date “ Ralph L. Douros
Counsel pro se

% As well as Federa| RuLes
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 9 of 11

VERIFICATION

I, Ralph L. Douros, hereby verify that the contents set forth in the foregoing Complaint
to the U.S. District Court for Eastern Pennsylvania are true and correct. I understand that
false statements herein are made subject to the penalties of 18 Pa. C.S. 4904, and Federal
Statutes relating to unsworn falsifications to authorities.

wa

Date: Q aya AL dao By: dod SO Decree

 
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 10 of 11

Certificate of Service

I, Ralph L. Douros, hereby certify that true and correct copy of the foregoing Plaintiff's
Complaint to the United States District Court, Eastern District of Pennsylvania was
contemporaneously sent to the below listed address in the manner indicated on April 29, 2020 :

By USPS Form 3817, Certificate of Mailing :

 

Mr. Timothy Jones, Esq.
1617 JFK Boulevard, Suite 1400
Phila., Pa. 19103

Ms. Abigail Brunner, Esq.
1617 JFK Boulevard, Suite 1400
Phila, Pa, 19103

Ms, Lauren R. Tabas, Esq
1617 JFK Boulevard, Suite 1400
Phila., Pa. 19103

Mr. Scott Powell, former CEO
C/O Santander Bank, N.A.

75 State St.

Boston, Mass. 02109

Ms. Tara Kozak, Office Mgr.
C/O Santander Bank, N.A.
450 Penn St.

Reading, Pa. 19602

 

Date: > J ned S, RO we

Santander Bank, N.A.
450 Penn St.
Reading, Pa. 19106 Attn.: Legal

Dovenmuehle Mortgage Inc.
1 Corporate Dr.
Lake Zurich, Ill. 60047-8945

Kevin Mayers, Authorized Santander signer
C/O Santander Bank, N.A.

450 Penn St.

Reading, Pa, 19602

Judiciary, Commonwealth of Pa.
C/O Supreme Court of Pa.

601 Commonwealth Ave.
Harrisburg, Pa. 17106-2575

Signed: Fc ah. al Dpurreee

mal Douros, Counsel pro se
39 Park Rd.
Boyertown, Pa. 19512
484-574-3180

 
Case 5:20-cv-03254-JMG Document1 Filed 06/30/20 Page 11 of 11

® 100% Recycled fiber
80% Post-Consumer

 

‘Window Envelope

 

This envelope is for use with the following se

 

Visit ups.com® or call 1-800-PICK-UPS® (1-800-742-5877)
to schedule a pickup or find a drop off location near you.
Domestic Shipments

+ To qualify for the Letter rate, UPS Express Envelopes may only contain
correspondence, urgent documents, and/or electronic media, and must
weigh & oz. or less. UPS Express Envelopes containing items other than
those fisted or weighing more than 8 oz. will be billed by weight

 

  

 

 

 

 

vecceg een nae a
7 2 W@W tse '
2 g :
-. = To
international Shipments - : * e238
P u § = __ oe
- The UPS Express Envelope may be used only for documents oft © ™ SSE e i
. ; - . . 2 :
value. Certain countries consider electronic media as document w= 33 i ert tasmanian = :
ups.com/importexpert to verify if your shipment is classified as, 0 . — _ o
ce oe St a eH
ra oi aul - . ——— Pe ri ce
- To qualify for the Letter rate, the UPS Express Envelope must weij sh < = SS = |
ighi i i —_—_ Ce} se
UPS Express Envelopes weighing more than 8 oz. will be billed by a af oo a = el = FF |
196 = —=—=—== = a 25
: : = ee emaned oF a _—_..__— z :
Note: Express Envelopes are not recommended for shipments of € Ti —_——— ed 2
containing sensitive personai information of breakable items. Dor = _" EB cr ———— ‘2 a f
. —e — g i
ercash equivalent. xt a — |) 3 :
LiL — 0 —
w — ee |
Su. 2 ———————
aS SSRs | So ae
xe <—_ meee : i
— TIT
a
oo _ S
g CO fF —. >. ae
op wn —LSFE CE iy
mo Le a 2
i oe Gr Y —| aee
' a t+ >me fw i i =
' = 2 co OB ad ’ : SSL z
SS |
Es wea —- = eye ————— x S
gaa WOR  ——— i
_ ES
Seo w z =Hms = —SS CC fe
Bess ae ced 5 * :
Fe-3e 5 cus oo .
z $ # @ 5 BE — a Be

Use this envelope with shipping documents printed from a laser
or inkjet printer on plain paper.

Serving you for
|

International Shipping Notice — Carriage hereunder may be subject to the rules relating to liability and other terms and/or conditions established by the Convention for the Unification of Certain Rules Relating to International Cartage by Air (the “Watsaw Convention”) and/or
the Convention of she Contract for the international Carriage of Goods by Road (the “CMR Convention”). These coménedities, technology or software wefe exported fem the U.S. in accordance wiih the Export Administration Regulations. Diversion contrary to 1,5, law prohibited.
